Citation Nr: 0414217	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to a higher rating for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from September 1969 to August 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision which 
granted service connection for hepatitis C, and rated the 
condition 30 percent from May 26, 1999 and 0 percent from 
June 30, 2000.  The veteran appeals for a higher rating for 
the condition.

In his April 2003 substantive appeal, the veteran clearly 
requested a Board videoconference hearing.  Although he 
checked a contradictory box on another appeals form in 
October 2003, he has not specifically withdrawn his request 
for a Board videoconference hearing.  Thus, the case must be 
returned to the RO to arrange such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  

Accordingly, the case is remanded for the following:  

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After 
completing necessary action on this 
hearing request, the RO should be return 
the case to the Board.  


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


